Citation Nr: 1719844	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-22 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam.  He was awarded a Purple Heart for his service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board previously remanded this issue for further development in November 2015.


FINDING OF FACT

The competent and persuasive evidence demonstrates that the Veteran's current diagnosis of bilateral sensorineural hearing loss is not related to service or to an incident of service origin, to include noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (b), 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard September 2010 letter satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  A VA examination was provided in October 2010.  

Pursuant to the Board's November 2015 remand, another VA examination was provided in February 2016.  The VA examiner reviewed the Veteran's service treatment records and conducted an in-person audiometric test.  The examiner provided a medical nexus opinion that was informed by sufficient facts and utilized information from past service treatment records.  The opinion contained a clear medical explanation of the audiometric test results and was supported by a reasoned analysis that is sufficient for the Board to decide this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  The Veteran has not alleged any deficiency in VA's duty to assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

The Veteran contends that he developed bilateral hearing loss as a result of excessive noise exposure during service in the Republic of Vietnam, due to his MOS, which involved "a lot of training with small weapons," including working with artillery, mortars, anti-aircraft rounds, M60 machine guns, and hand grenades.  In addition, the Veteran reported his hearing was affected when a 30 millimeter anti-aircraft shell detonated three feet from him.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that that the alleged injury or disease is service connected.  However, the presumption afforded under 38 U.S.C.A. § 1154 (b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, competent evidence of a current disability and of a nexus between service and a current disability is still required.  Collette v. Brown, 82 F.3d 389, 393(Fed. Cir. 1996); Wade v. West, 11 Vet. App. 302(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 38 C.F.R. § 3.304 (1996).  

Hearing loss, for VA disability compensation purposes, is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a current hearing disability at that time, the provisions of 38 C.F.R. § 3.385 do not preclude service connection for such hearing disability if sufficient evidence is provided to demonstrate that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. 

Where a Veteran served continuously for 90 days or more during a period of war and certain chronic diseases listed under 38 C.F.R. § 3.309(a), including sensorineural hearing loss, manifest to a compensable degree within one year from date of separation of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  For the enumerated diseases under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements of service connection through a demonstration of continuity of symptomatology.  Walker vs. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of the record, the Veteran's claim folder contains competent evidence of a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, thereby satisfying the first element of a current disability for service connection.

At the October 2010 VA examination, a VA examiner diagnosed mild conductive hearing loss in the right ear, and normal to moderated mixed and conductive hearing loss in the left ear.  The audiometric test results in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
30
35
LEFT
15
15
20
45
45

The audiometric test results reflect auditory threshold for the 3000 and 4000 Hertz is 40 decibels or greater in his left ear and the auditory threshold for at least three of the frequencies are 26 decibels or greater in his right ear.  38 C.F.R. § 3.385 (2016).  

At a February 2016 VA examination, a VA examiner diagnosed sensorineural hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
20
20
25
45
40

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  A hearing loss disability under 38 C.F.R. § 3.385 is only established in the left ear.  However, the Board notes that the 2010 VA examination report is sufficient to establish a current bilateral hearing loss disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Based on the Veteran's combat service and MOS, noise exposure in service is conceded, thereby satisfying the second element for service connection.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  The only question remaining is whether competent, credible evidence provides a nexus between the current hearing loss disability and service.  

Service treatment records, including a January 1968 pre-induction examination and March 1970 separation examination, did not indicate any audiometric test results sufficient to establish a hearing loss disability as defined by 38 C.F.R. § 3.385, even after converting them from the American Standards Association standards to the current International Standards Organization-American National Standards Institute standards.  These entrance and discharge examinations also did not reflect any complaints by the Veteran of deficiencies in hearing during active service.  On his March 1970 Report of Medical History, completed at discharge, the Veteran specifically denied ear trouble or hearing loss.  As such, a hearing loss disability is not shown to have had onset in service.  See 38 C.F.R. § 3.303(a).

At the October 2010 VA examination, the Veteran reported a history of occupational noise exposure as a farmer post-service, in addition to recreational noise exposure from hunting a few times a year.  The examiner provided an unfavorable opinion regarding causal nexus, but the Board determined it was inadequate to adjudicate the claim as the examiner did not indicate whether sensorineural hearing loss was present, or address the threshold shifts that occurred in service.

Another nexus opinion was obtained in February 2016, pursuant to the Board's November 2015 Remand.  The 2016 VA examiner indicated the current test results showed sensorineural hearing loss, satisfying the instruction in the November 2015 Board remand.  Additionally, the examiner stated that the pre-induction and separation examinations indicated that the Veteran "did not have a significant threshold shift beyond the normal variability in service."  The examiner indicated that the threshold shifts between the January 1968 and March 1970 examinations showed no difference of greater than five to 10 decibels at any frequency, which is "within the range of normal test-retest variability."  The examiner opined that the "evidence in this case clearly and convincingly shows the [V]eteran did not have a significant threshold shift while in service."  The examiner determined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure while in service.  The examiner explained that this conclusion was based on review of the claims file, taking into account the Veteran's exposure to hazardous noise levels while in active service, his medical history, review of the related literature, and the Veteran's present degree of hearing loss.  The examiner's rationale included an in-depth discussion of the clinical findings, scientific literature, and relevant medical principles.  

For these reasons, the Board finds the opinion to be persuasive medical evidence against the claim on the question of whether a causal nexus is present between the current hearing loss and service.  There is no other medical opinion to the contrary.

The Veteran maintains that his current hearing loss is related to the exposure to hazardous noises while in service.  The Board has considered the Veteran's assertions regarding causal nexus, as lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertion is also credible, as the Board has conceded his exposure to hazardous noise levels.  However, an opinion regarding the etiology of hearing loss is a complex medical question for which lay testimony is not competent evidence, particularly where other risk factors are present, such as post-service occupation and recreational noise exposure.  The Veteran has not shown he possesses the education, training, and experience to offer medical opinions on complex matters.  Accordingly, the Veteran's assertions as to the etiology of his current hearing loss are not competent or probative evidence of a causal nexus.  See Davidson, 581 F.3d at 1313, 1316; Jandreau, 492 F.3d at 1377.

As sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. § 3.309(a), the Board has considered whether presumptive service connection is warranted by either the chronic disease manifesting to a compensable degree within one year from the date of separation of such service, or through a demonstration of continuity of symptomatology.  See 38 C.F.R. §§  3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331.  

The evidence of record shows that the Veteran separated from service in 1970 and the October 2010 VA examination is the initial diagnosis of hearing loss noted within the record.  Notably, in April 1970 one month post-service, the Veteran filed for service connection for several disabilities, but not bilateral hearing loss.  The Veteran has not demonstrated that the current bilateral hearing loss manifested to a compensable degree within one year of separation of active service.  Therefore, service connection is not warranted under 38 C.F.R. §§ 3.307. 3.309(a).  Moreover, the Veteran has not indicated that diminished hearing acuity was noted during service and he has not reported a continuity of diminished hearing acuity since service.  In the Veteran's VA Form 9, he explained that he did not complain of hearing loss because "the person with the loss doesn't realize it has happened."  Therefore, service connection is also not warranted under 38 C.F.R. §§ 3.303(b).

Finally, while the record shows that the Veteran did serve in combat, the weight of the competent evidence is that his hearing acuity was normal at the time of his separation from service.  The 2016 VA examiner opined that the evidence in this case clearly and convincingly shows the Veteran did not incur hearing loss due to any incident of his military service.  The preponderance of the evidence thus shows that the Veteran's hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service noise exposure.  38 U.S.C.A. § 1154 (b).

As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


